IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 40054

STATE OF IDAHO,                                  )      2013 Unpublished Opinion No. 302
                                                 )
       Plaintiff-Respondent,                     )      Filed: January 2, 2013
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
JOSE MARTIN CRUZ-MENDEZ,                         )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Stephen S. Dunn, District Judge.

       Judgment of conviction and unified sentence of seven years, with a minimum
       period of confinement of three years, for trafficking in cocaine, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       Jose Martin Cruz-Mendez pled guilty to trafficking in cocaine.         Idaho Code § 37-
2732B(a)(2)(A). The district court sentenced Cruz-Mendez to a unified term of seven years,
with a minimum period of confinement of three years. Cruz-Mendez appeals asserting that the
district court abused its discretion by imposing an excessive sentence.
       The doctrine of invited error applies to estop a party from asserting an error when his or
her own conduct induces the commission of the error. Thomson v. Olsen, 147 Idaho 99, 106, 205
P.3d 1235, 1242 (2009). One may not complain of errors one has consented to or acquiesced in.
Id. In short, invited errors are not reversible. Id. This doctrine applies to sentencing decisions
as well as rulings made during trial. State v. Leyva, 117 Idaho 462, 465, 788 P.2d 864, 867 (Ct.


                                                1
App. 1990). Having requested the sentencing determination he received, Cruz-Mendez cannot
now challenge the district court’s sentencing determination as an abuse of the court’s discretion.
       Therefore, Cruz-Mendez’s judgment of conviction and sentence are affirmed.




                                                 2